Citation Nr: 9915776	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  93-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to an earlier effective date prior to October 
9, 1990, for a grant of special monthly pension.

4.  Entitlement to service connection for bilateral aphakia 
with constricted visual fields, five degrees or less, status 
post retinal detachments, right, secondary to ionizing 
radiation exposure.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a psychiatric 
disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 12 years of active duty service 
between 1955 and 1969 and was separated in January 1969.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from rating actions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that a claim for service connection for a 
disability of the eyes due to ionizing radiation exposure was 
previously denied by the RO in 1981.  In view of the fact 
that there are new regulations governing radiation exposure 
claims, the appellant's records will be reviewed de novo.  
Sawyer v. Derwinski, 1 Vet.App. 130, 134 (1991).

The appellant has indicated entitlement to service connection 
for various additional disorders, to include chronic 
inflammation and immune disorders.  (See appellant's December 
1994 letter to former VA Secretary Jesse Brown, attachments 
to VA Form 9, dated in November 1993, and representative's 
statement, dated September 1991.  See also transcript of May 
1993 hearing, p. 7.)  This matter is referred to the RO for 
clarification and any further necessary action.  

The issues of entitlement to service connection for bilateral 
aphakia, left shoulder disability, a psychiatric disorder, a 
skin disorder, sinusitis, and a left knee disorder are the 
subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant suffers from hemorrhoids which were 
incurred in service.

3.  The appellant does not suffer from a chronic stomach 
disorder which is medically linked to an inservice disorder 
or injury; the claim for service connection for a stomach 
disorder is not plausible.

4.  The appellant was awarded pension benefits by means of a 
January 1980 rating action; those benefits were terminated 
effective from January 1982, due to excess income.

5.  In July 1991, the appellant inquired as to entitlement to 
aid and attendance benefits based on his eye disability.  He 
was subsequently awarded special monthly pension benefits 
effective from October 9, 1990, the date that he filed a 
claim for service connection for his eye disability.  No 
claim, formal or informal, was received prior to October 9, 
1990.  The evidence then of record did not show that he met 
the criteria for aid and attendance prior to that date.


CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  A claim for service connection for a stomach disorder is 
not well-grounded. 38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an effective date prior to October 9, 
1990, for a grant of special monthly pension have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.151, 3.400, 3.401 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hemorrhoids (piles).

Initially, the Board finds that the claim of service 
connection for piles is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, the appellant 
has presented a claim that is plausible.  The Board finds 
that all relevant facts have been properly developed, and 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The appellant's service medical records indicate his 
enlistment examination report, dated in July 1955, was 
negative for any evidence of piles or hemorrhoids.  His 
separation examination report, dated in November 1968, he 
indicated that he suffered from piles or rectal disease.  The 
examiner noted that he had piles, mild.  The current medical 
evidence of record indicates that during a VA examination in 
November 1991, he was noted to have internal and external 
hemorrhoids.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  When a 
chronic disease is shown in service, any subsequent 
manifestation of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

In the case at hand, the Board notes that a chronic disease, 
piles (or hemorrhoids) was shown in service.  Current medical 
records note that he continues to suffer from this disease.  
Thus, under the applicable laws cited above, service 
connection must be granted.

II.  Service connection for a stomach condition.

The appellant's service medical records indicate that he was 
seen for episodes of stomach trouble on various occasions.  
The Board notes that he reported complaints of frequent 
indigestion in 1965.  In March 1967, he was seen for 
persistent stomach pains and the diagnosis was possible acute 
gastritis or ulcer.  He was again seen in June and July 1967 
due to epigastric pain.  It was also noted that he admitted 
to moderate alcohol consumption and that he had slight 
hepatomegaly.  Upper gastrointestinal (GI) series conducted 
in June 1967 showed a cascade stomach with retained food 
particles or considerable secretion, otherwise normal upper 
GI series.  
His separation examination, dated in November 1968, indicates 
that he reported that he did not suffer from frequent 
indigestion or stomach, liver, or intestinal trouble.  

Post-service medical records include report of a VA 
examination, dated in January 1979, which indicates that the 
appellant reported that his stomach was constantly rumbling 
and that he had repeat flatulence.  He also reported episodes 
of burning, bloating epigastric pain.  The diagnosis was 
abdominal pain of unknown etiology.  

Report of a VA examination, dated in November 1991, indicates 
that the examiner noted that the appellant had a history of 
esophageal varices and a history of gastritis.  The diagnosis 
included history of gastritis and history of esophageal 
varices with bleeding.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that a well-grounded claim for service connection for a 
stomach disorder has not been submitted.  The Board notes 
that the appellant had some complaints of stomach trouble in 
service and that current medical records show a history of 
gastritis and a history of esophageal varices.  The evidence 
of record does not show, however, that he has a current 
stomach disorder which is medically linked to any disease or 
symptoms manifested in service.  Thus, although he had some 
symptoms in service, without medical nexus between service 
and a current disability, the Board must conclude that a 
well-grounded claim has not been submitted and that his claim 
must be denied.

III.  Earlier effective date for special monthly pension.

Initially, the Board finds that the claim for an earlier 
effective date for special monthly pension is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The evidence of record indicates that the appellant was 
diagnosed with cataracts in 1977.  He subsequently had a 
series of eye operations beginning with cataract surgery and 
later, retinal reattachment surgery.  The RO determined that 
the disability of the eyes was 100 percent disabling and by 
means of a January 1980 rating action, he received 
entitlement to nonservice connected pension.  The Board notes 
that the award was based, in pertinent part, on findings on 
VA eye examination in September 1979 of corrected visual 
acuity of 20/70, right, and 20/50, left.  Constricted visual 
fields were more than 5 degrees.  He received monetary 
benefits effective from January 1978.  Monetary benefits were 
stopped as of January 1982 due to receipt of Social Security 
benefits which resulted in excess income for pension 
purposes.  

Subsequently, on October 9, 1990, the appellant filed a claim 
for service connection for cataracts.  According to 38 C.F.R. 
§ 3.151(a), a claim for compensation may be considered a 
claim for pension.  In July 1991, he inquired about 
entitlement to aid and attendance benefits.  In November 
1991, a VA eye examination was conducted which revealed that 
constriction of visual fields was less than 5 degrees, right, 
and 5 degrees, left.  He was subsequently awarded special 
monthly pension on account of need for aid and attendance 
effective from October 9, 1990.  The award was based on the 
fact that he met the criteria for pension at the aid and 
attendance rate pursuant to 38 C.F.R. § 3.351(b)(c) by virtue 
of the fact that he had concentric contraction of the visual 
fields of 5 degrees or less.  

In 1993, the appellant submitted additional medical records, 
which included, in relevant part, a December 1980 letter from 
a Dr. Rose (a private physician), addressed to the Internal 
Revenue Service, indicating that the appellant had bilateral 
constricted field of vision of under 5 degrees for each eye.  
In a handwritten comment on Dr. Rose's letter, the appellant 
indicated that this letter had been in his file for 13 years.  
However, careful review of the contents of his VA claims 
files does not show this to have been the case.  Dr. Rose's 
letter was not received until 1993, well after the effective 
date at issue.  The appellant claims entitlement to an 
earlier effective date for his award of aid and attendance 
benefits due to his disability of the eyes.

In general, the effective date of an evaluation and award of 
pension will be the date of the receipt of a claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  Private medical evidence may be 
recognized as a claim; the date of receipt of such private 
medical evidence serves as the date of claim.  38 C.F.R. 
§ 3.157(b)2.  Where entitlement is established based on a 
claim received by VA on or after October 1, 1984, the pension 
award may not be effective prior to the date of receipt of 
the pension claim unless the veteran specifically claims 
entitlement to retroactive benefits.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.151(b).  A claim for retroactive benefits must 
be received by VA within one year from the date on which the 
veteran became permanently and totally disabled.  Id.  In 
addition, it must be shown that a physical or mental 
disability was so incapacitating that it prevented the 
veteran from filing a disability pension claim for at least 
the first 30 days following the date on which the veteran 
became permanently and totally disabled.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b).  In such circumstances, the pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled.  Id.  

Except as provided in 38 C.F.R. § 3.400(o)(2), the effective 
date of an award of aid and attendance or housebound benefits 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.401(a)(1).  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension 
payable by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established.  Id.  

38 C.F.R. § 3.400(o)(2) provides for an effective date that 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of claim.

The Board has considered the evidence of record and the 
applicable laws and finds that entitlement to an earlier 
effective date for an award of special monthly pension for 
aid and attendance due to blindness or near blindness is not 
warranted.  As previously mentioned, the appellant was 
initially awarded pension benefits by means of a January 1980 
rating action.  It must be emphasized that, at that time, the 
evidence of record did not show that he met the criteria for 
pension at the aid and attendance rate: Specifically, he was 
not blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes.  Nor did he have 
concentric contraction of visual fields to 5 degrees or less.  
It must also be added that the evidence did not show that he 
met the other criteria for aid and attendance.  

The appellant's pension benefits were subsequently terminated 
in 1982 due to excess income.  Thereafter, a claim for 
nonservice connected pension benefits, to include special 
monthly pension, was not filed prior to October 9, 1990.  
Since the evidence of then record did not indicate that he 
met the criteria for aid and attendance as set forth at 
38 C.F.R. § 3.351(b)(c) prior to the filing of his claim in 
October 1990, an effective date for an award of pension, 
prior to October 9, 1990, may not be made. 

The Board notes that the appellant has submitted private 
medical evidence, dated in 1980, indicating possible 
entitlement to aid and attendance benefits at that time due 
to his loss of vision.  However, this evidence is not shown 
to have been received prior to October 9, 1990.  As such, the 
Board finds that an earlier effective date under the 
applicable laws is not warranted.



ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to an earlier effective date prior to October 9, 
1990, for a grant of special monthly pension is denied.


REMAND

The appellant was diagnosed with cataracts in 1977.  A letter 
from Dr. Lambert, dated in July 1980, indicates that the 
appellant's cataracts are related exposure to ionizing 
radiation in service.  The Board notes that a letter from the 
Defense Nuclear Agency (DNA), dated in April 1992, indicates 
that radiation intensities on Enewetak had decreased to 
background level one month prior to his arrival on the 
Marshall Islands.  However, a subsequent letter from the 
Defense Special Weapons Agency (DSWA) (formerly DNA), dated 
in November 1996, indicates that the information provided in 
1992 was a generic reconstruction and that an individual dose 
assessment for the appellant had not been undertaken.  The 
Board finds that this issue must thus be remanded in order 
for the RO to accomplish the requirements of 38 C.F.R. 
§ 3.311, to include obtaining the individual dose assessment 
that DSWA offered to undertake pending receipt of a 
sufficiently detailed account from the appellant.

The Board notes that the issues certified on appeal include 
entitlement to service connection to disorders of the left 
shoulder and a left knee.  However, the appellant has 
indicated that these are not pending issues; rather, the 
issue relates to chronic inflammation and immune disorders.  
(See appellant's December 1994 letter to former VA Secretary 
Jesse Brown.)  This matter should be clarified and any 
necessary action should be undertaken by the RO.

The appellant's service medical records indicate that he 
reported having depression and nervous trouble in service.  A 
report of a VA psychiatric examination, dated in November 
1991, indicates no psychiatric disorder.  However, the 
appellant has reported in a statement accompanied by his VA 
Form 9, dated in January 1993, that he has been receiving 
continual treatment and medication for his psychiatric 
condition.  The Board finds that prior to further 
consideration of this issue, the RO should take the necessary 
steps to obtain any additional medical records that may be 
available, and if necessary, conduct another VA psychiatric 
examination.

The appellant was noted to have various skin conditions in 
service.  Current medical records indicate that he suffers 
from a recurrent fungus infection of the left shoulder.  The 
Board finds that prior to further consideration of this 
issue, the appellant should be scheduled with a VA skin 
examination to determine the nature and etiology of his skin 
condition.

The appellant's service medical records also indicate that he 
was seen for sinus problems on various occasions and that he 
was diagnosed with chronic sinusitis.  Post-service medical 
records indicate that he complained of left sinus blockage.  
It was noted that he had a history of chronic sinusitis and 
that examination showed that the sinuses were normal at that 
time.  The examiner indicated a diagnosis of recurrent 
sinusitis.  The Board finds that it is necessary that the 
appellant undergo another VA examination to determine whether 
he has a current disability of the sinuses and if so, whether 
it had its onset in service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he list the providers 
that have treated him, and the dates of 
such treatment, for his sinusitis, skin, 
and psychiatric disorders since 
separation from service.  Also, unless he 
withdraws his appeals of service 
connection for left shoulder and left 
knee disorders, this information should 
also be provided as to the knee and 
shoulder disorders.  The RO should take 
the necessary steps to obtain all 
identified and available treatment 
records, and associate them with the 
claims file. 

2.  The RO should take the necessary 
steps to obtain the individual dose 
assessment for the appellant from DSWA, 
in accordance with 38 C.F.R. § 3.311.  
The RO should ensure, if possible, that 
any information that is needed by DSWA to 
accomplish this dose assessment is 
provided to DSWA.

3.  The RO should then ensure that all 
other requirements of 38 C.F.R. § 3.311 
are accomplished.  This includes ensuring 
that all necessary information is 
provided to any independent expert for 
preparation of an independent dose 
estimate.

4.  The RO should contact the appellant 
and request that he clarify the 
disability (disabilities) for which he 
seeks service connection, pertaining to 
the left shoulder and the left knee.  If 
he desires to withdraw the appeals of the 
issues of service connection for 
disorders of the left shoulder and the 
left knee, and submit a claim for a 
different disorder, the RO should request 
that this be done in writing.  If the 
claims for service connection for 
disorders of the left knee and left 
shoulder are not withdrawn, the RO should 
ensure that all necessary development, to 
include VA examinations to determine the 
diagnosis and etiology of the alleged 
disorders, is accomplished.  

5.  If any additional treatment records 
pertaining to a psychiatric disorder has 
been submitted, the RO should review such 
records and determine whether additional 
development, to include a VA psychiatric 
examination, is necessary.  If so, this 
should be accomplished.  

6.  The RO should schedule the appellant 
with a VA skin examination to determine 
the nature and etiology of his skin 
disorder.  The examiner should indicate 
the diagnosis of any skin disorder that 
may be present and state whether it is at 
least as likely as not that such skin 
disorder had its onset in service.  The 
examiner should be provided with and 
review the claims file, to include a copy 
of this remand.  The examiner is to 
indicate such review in the examination 
report. 

7.  The RO should schedule the appellant 
with a VA ear, nose, and throat 
examination to determine whether he 
suffers from a current sinus condition, 
and if so, the etiology of such 
condition.  The examiner should 
specifically indicate the diagnosis of 
the appellant's current sinus condition, 
if any, and indicate whether such 
diagnosed condition (if any) was first 
manifested in service.  The examiner 
should be provided with and review the 
claims file, to include a copy of this 
remand.  The examiner is to indicate such 
review in the examination report.

8.  Once the above has been accomplished, 
the RO should review the new evidence and 
determine whether any further development 
is indicated.  If so, all such 
development should be accomplished.  The 
RO should then readjudicate the claims on 
appeal.

If the benefits sought remain denied, the claim should be 
returned to the Board, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




